DETAILED ACTION

Response to Amendment
	In view of the amendments and arguments to Claim 19, new §112(b) rejections are directed to the amended claim.
	In view of the amendments to Claim 19, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below, including the original cited art with revised rationale/mappings and a new alternate rejection.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 19, the term “silver or platinum-based” renders the claim indefinite.  It is unclear as to how much of said silver or platinum contained constitutes being “silver or 
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean comprising silver or platinum.

In addition to the rejections set forth above, Claims 20-25 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2012/028695 (Guillot).
	In regards to Claims 19 and 25, Guillot teaches a method for depositing nanoparticles on a support including taking a colloidal solution of nanoparticles (Abstract), wherein an organometallic precursor comprises metal acetylacetonates, which can comprise silver (¶240) and exemplified by silver NPs on PS beads (¶213), utilizing the colloid or suspension in an atmospheric plasma (Abstract), wherein a mixture of the precursor and substrate is exposed to plasma lower than 300 degrees Celsius (Claim 1), wherein the substrate comprises porous substrates (Claim 4), wherein an inox vacuum chamber (¶¶300, 322), the plasma in the reactor during plasma exposure has a pressure of about 10 Pa to about 102000 Pa (¶277), wherein the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Additionally, as seen in Fig. 19 of Guillot, which is silver NPs on a substrate, the silver nanoparticles are separate and constitute a non-continuous coating (instant Claim 1). 
	Regarding the limitation of the silver-based precursor being 0.01 wt. % in a mixture including 10 wt.% water and 80 wt.% glycols, Examiner notes that the limitation constitutes a product by limitation process.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the 
The product of Guillot is structurally equivalent to that of the instant application, including composition, features, and a non-continuous coating.  Furthermore, Examiner notes that one of ordinary skill in the art would find it obvious to have optimized the contents of silver-based metal precursor, water, and glycols to that as claimed, in order to improve the resultant coating mechanical and structural properties.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.

	In regards to Claim 20-24, Guillot teaches that the metal precursor comprises an organometallic compound, which may contain acetylacetonates of silver, palladium, nickel, amongst others (¶¶124-127), wherein organic solvent is added during the mixing step of the precursors (¶¶163-165) – corresponding to the metal precursor formulation consisting of an organic solvent and metal salts (instant Claim 20), cations with at least one type of solvent (instant Claim 21), wherein the metal cations are selected from MN, where M is a metal cation of silver, palladium, or nickel (instant Claim 23), wherein the metal precursor solution is a solution (instant Claim 24).

	Claims 19-25 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2012/028695 (Guillot) in view of online publication "Synthesis of silver nanoparticles using the polyol process and the influence of precursor injection", Kim et al., Institute of Physics Publishing, Nanotechnology 17, pp. 4019-4024, 14 July 2006 (Kim).
In regards to Claims 19 and 25, Guillot teaches a method for depositing nanoparticles on a support including taking a colloidal solution of nanoparticles (Abstract), wherein an organometallic precursor comprises metal acetylacetonates, which can comprise silver (¶240) and exemplified by silver NPs on PS beads (¶213), utilizing the colloid or suspension in an atmospheric plasma (Abstract), wherein a mixture of the precursor and substrate is exposed to plasma lower than 300 degrees Celsius (Claim 1), wherein the substrate comprises porous substrates (Claim 4), wherein an inox vacuum chamber (¶¶300, 322), the plasma in the reactor during plasma exposure has a pressure of about 10 Pa to about 102000 Pa (¶277), wherein the diameter of the deposited nanoparticles comprises between 1nm and 100 nm (¶78) – corresponding to a metal active component, comprising: a silver-based metal precursor formulation, and a substrate at least partially covered by the silver-based metal precursor formulation, wherein the silver-based metal precursor formulation is applied on the substrate, wherein the silver-based metal precursor formulation applied on the substrate is exposed to low-energy plasma, wherein the low-energy plasma is operated according to a set of exposure parameters, wherein the substrate is placed in a vacuum chamber, wherein the metal active component comprises metal particles in the range from 1nm to 100nm, and overlapping with the claimed limitation of the pressure of the plasma being in the range of from 225 mTorr to 600 mTorr (instant Claim 1), and corresponding to any one of a porous scaffold and a surface of various roughness (instant Claim 25).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Additionally, as seen in Fig. 19 of Guillot, which is silver NPs on a substrate, the silver nanoparticles are separate and constitute a non-continuous coating (instant Claim 1).
	However, Guillot does not explicitly teach the silver-based precursor being 0.01 wt. % in a mixture including 10 wt.% water and 80 wt.% glycols.
	In the same field of silver nanoparticles, Kim teaches that it is known in the art to utilize the precursor injection method, where a silver-containing aqueous solution is injected into hot ethylene glycol, and resulting in reducing particle size and monodispersity (Abstract) – corresponding to a solution containing a silver-based precursor, water, and glycol.  
	It would have been obvious to one of ordinary skill in the art to have added the method of Kim, which includes a silver-containing aqueous solution mixed with ethylene glycol, to that of Guillot, at the effective time of filing.  One skilled in the art would have had the desire and motivation of reducing particle size and improving monodispersity, as taught by Kim, within the product of Guillot, in order to improve quality and yield.
	Although Kim does not explicitly teach the limitations of silver-based precursor being 0.01 wt. % in a mixture including 10 wt.% water and 80 wt.% glycols, given that Kim teaches that the particle size and monodispersity is attributed to process factors, one of ordinary skill in the art would have found it obvious to have arrived at the concentrations and amounts of silver-based precursor, water, and glycol as claimed, in order to optimize particle size and monodispersity.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.

	In regards to Claim 20-24, Guillot teaches that the metal precursor comprises an organometallic compound, which may contain acetylacetonates of silver, palladium, nickel, amongst others (¶¶124-127), wherein organic solvent is added during the mixing step of the precursors (¶¶163-165) – corresponding to the metal precursor formulation consisting of an organic solvent and metal salts (instant Claim 20), cations with at least one type of solvent (instant Claim 21), wherein the metal cations are selected from MN, where M is a metal cation of silver, palladium, or nickel (instant Claim 23), wherein the metal precursor solution is a solution (instant Claim 24).


Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that in view of the newly added limitations directed to the formulation being silver or platinum-based, the non-continuous coating of separate silver NPs, and the relative amounts of the precursor, water, and glycol, the prior art reference of Guillot does not teach the limitations as amended (Applicant’s Arguments, Pages 5-7).  
In regards to Applicant’s arguments, Examiner respectfully disagrees.  As set forth in the Rejection above, Guillot teaches a method for depositing nanoparticles on a support including taking a colloidal solution of nanoparticles (Abstract), wherein an organometallic precursor comprises metal acetylacetonates, which can comprise silver (¶240) and exemplified by silver NPs on PS beads (¶213).  Furthermore, as seen in Fig. 19 of Guillot, which is silver NPs on a 
Examiner notes that in view of the new prior art rejections set forth above based on Guillot in view of Kim as necessitated by the amendments, Applicant’s argument is rendered moot.  
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/            Primary Examiner, Art Unit 1784